1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   P.I.C. INTERNATIONAL, INC., d.b.a.                  Case No.: 19cv734-BEN-LL
     H2Odyssey,,
12
                                        Plaintiff,       AMENDED ORDER CONFIRMING
13                                                       SETTLEMENT OF PLAINTIFF AND
     v.                                                  DEFENDANT GOOPER ONLY AND
14
                                                         SETTING DEADLINE TO FILE
     GOOPER HERMETIC, LTD., et al.,
15                                                       JOINT MOTION FOR DISMISSAL
                                     Defendants.
16
17
18
           In a notice of settlement dated January 14, 2020, Plaintiff P.I.C. International and
19
     Defendant Gooper Hermetic, Ltd. (“Gooper”) informed the Court that a settlement has
20
     been reached. ECF No. 43 at 3. All pending dates before the Court as they pertain to
21
     Plaintiff and Defendant Gooper only are hereby vacated.
22
           Plaintiff and Defendant Gooper are ordered to file their joint motion for dismissal,
23
     signed by counsel of record, no later than February 13, 2020. A proposed order on the
24
     joint motion for dismissal must be e-mailed to the district judge's chambers1 on the same
25
26
27
     1
      The proposed order shall be e-mailed pursuant to section 2(h) of the United States District
28   Court for the Southern District of California's Electronic Case Filing Administrative
                                                     1
                                                                                    19cv734-BEN-LL
1    day.
2           If the fully executed joint motion for dismissal is not filed by February 13, 2020,
3    then counsel of record for Plaintiff and Defendant Gooper are required to appear in person
4    for a Settlement Disposition Conference. The Settlement Disposition Conference will be
5    held on February 20, 2020 at 9:30 a.m. in Courtroom 2B.
6           If counsel of record fails to appear at the Settlement Disposition Conference, or
7    Plaintiff and Defendant Gooper fail to file the signed joint motion for dismissal in a timely
8    manner, the Court will issue an order to show cause why sanctions should not be imposed
9    for failing to comply with this Order.
10          The Clerk shall STRIKE the January 14, 2020 Order [ECF No. 45].
11          IT IS SO ORDERED.
12   Dated: January 15, 2020
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   Policies and Procedures Manual, available at www.casd.uscourts.gov.
                                                   2
                                                                                    19cv734-BEN-LL
